Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 21 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048).
Regarding claim 1, LePoudre teaches a system for conditioning air for an enclosed space, the system comprising:
a process plenum having a plenum inlet and a plenum outlet (Figure 1, starting at 102 and moving into 101), the process plenum configured to direct air in an airflow path from the plenum inlet to the plenum outlet (Figure 1, air comes in to 102 and flows into 101 via the plenum);
a liquid to air membrane energy exchanger arranged inside the process plenum (Figure 1, 108, Figures 3-4, 300 and 400), the LAMEE comprising a desiccant flow path separated from the air flow path by a membrane (Figure 4, 428, membrane(s) 404, 408 shows airflow path(s)), the LAMEE configured to circulate a desiccant through the desiccant flow path and remove water from the air in the airflow path (¶43,¶32-33), a moisture content of the air at a LAMEE outlet being lower than a moisture content of the air at a LAMEE inlet (¶24); and
a cooler in arranged inside the process plenum downstream of the LAMEE, the cooler configured to cool the air, a temperature of the air at the outlet of the cooler being lower than a temperature of the air at an inlet of the cooler (¶24, where 112 of Figure 1 further conditions the air to a desired temperature and humidity, i.e. it is configured to cool the air).
LePoudre does not disclose where the cooler/HVAC component of the process plenum downstream of the LAMEE is a direct evaporative cooler.
However, Belding discloses a direct evaporative cooler (Figure 11, 26) downstream from a desiccant in a supply plenum (Figure 11, 8 to 26 to 30) in order to provide accurate temperature and humidity control (col. 5, lines 59-67, col. 3, lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a direct evaporative cooler downstream of the LAMEE in LePoudre in order to provide more accurate temperature and humidity control for the target space.
Regarding claim 11, LePoudre as modified teaches all of the limitations of claim 1, further comprising:
a regeneration system configured to increase a concentration of at least a portion of the desiccant exiting the LAMEE (Figure 1, 120).
Regarding claim 21, LePoudre as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 21.
However, Belding discloses a pre-cooler upstream of the direct evaporative cooler but downstream of the desiccant heat exchanger (Figure 1, 22), reducing load on the exchangers 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a pre-cooling heat exchanger between the LAMEE and DEC of LePoudre as modified which reduces the temperature of air passing through the pre-cooler, as taught by Belding, in order to increase the overall efficiency of the system.
Regarding claim 41, LePoudre teaches a method ofconditioning air for an enclosed space, the system comprising:
directing air through a process plenum having a plenum inlet and a plenum outlet, the air entering the plenum at a first temperature (Figure 1, starting at 102 and moving into 101);
directing the air through a liquid to air membrane energy exchanger arranged inside the process plenum (Figure 1, 108, Figures 3-4, 300 and 400), a first moisture content of the air being higher at a LAMEE inlet compared to a second moisture content of the air at a LAMEE outlet (¶24), 
directing a desiccant through the LAMEE, the desiccant and air separated by a membrane of the LAMEE (Figure 4, 428, membrane(s) 404, 408 shows airflow path(s)), the LAMEE configured to remove water from the air using the desiccant (¶43,¶32-33), a first concentration of water in the 
delivering the air to the enclosed space, the air exiting the plenum outlet at a second temperature lower than the first temperature (¶24).
LePoudre does not disclose a direct evaporative cooler downstream of the LAMEE.
However, Belding discloses a direct evaporative cooler (Figure 11, 26) downstream from a desiccant in a supply plenum (Figure 11, 8 to 26 to 30) in order to provide accurate temperature and humidity control (col. 5, lines 59-67, col. 3, lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a direct evaporative cooler downstream of the LAMEE in LePoudre in order to provide more accurate temperature and humidity control for the target space.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048) as applied to claim 1, further in view of Bourne (US20050132738).
Regarding claim 2, LePoudre as modified teaches all of the limitations of claim 1, but does not disclose wherein the DEC is a liquid to air membrane energy exchanger, i.e. a second LAMEE.
However, Bourne discloses utilizing a membrane for the direct evaporative cooling function, such as a wetted pad or “CELdec”, which provides a high quality evaporative function (¶27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize, for the direct evaporative cooling, a membrane energy exchanger as taught by Bourne, in order to ensure accurate and quality evaporative cooling.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Bhatti (US20100058778).
Regarding claim 3, LePoudre as modified teaches all of the limitations of claim 2, but does not teach the particulars of claim 3.
However, Bhatti discloses utilizing an evaporative cooler downstream of a desiccant (Figure 1, 140 downstream of 130), where the evaporative cooler utilizes water taken from the airstream for evaporative cooling (Figure 1, 142, 160, ¶16-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize moisture taken from the supply airstream by the first LAMEE in LePoudre to run the evaporative cooler in LePoudre as modified in order to avoid the usage of an external water supply and to make efficient use of the moisture taken by the first LAMEE in LePoudre.
Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Coutu (US20130056177).
Regarding claim 6, LePoudre as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 6.
However, LePoudre recognizes the active cooling of desiccant for the LAMEE (¶28) and Coutu notes the use of a heat exchanger for conditioning desiccant temperature (Figure 3, 140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a heat exchanger for the active desiccant cooling in LePoudre in order to realize an efficient and cost effective cooling method of the desiccant.
 Regarding claim 7, LePoudre as modified teaches all of the limitations of claim 6, wherein
the heat exchanger is external to the process plenum (Figure 1, 126, Figure 3, 126 of Coutu).
Regarding claim 10, LePoudre as modified teaches all of the limitations of claim 6, wherein
the heat exchanger is a liquid to liquid heat exchanger (Figure 3, 140, 136, ¶69). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Coutu (US20130056177) as applied to claim 6, further in view of Yaegar (US20130244046).
Regarding claim 8, LePoudre as modified teaches all of the limitations of claim 6, but does not teach the particulars of claim 8.
However, Yaegar discloses that polymer coolers are durable and have increased longevity (¶9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a polymer fluid cooler as the heat exchanger to realize long operating life and durability in the heat exchanger.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Coutu (US20130056177) as applied to claim 6, further in view of Inglis (US4805317).
Regarding claim 9, LePoudre as modified teaches all of the limitations of claim 6, but does not teach the particulars of claim 9.
However, Inglis discloses that it is known to utilize outdoor air to cool a desiccant (col. 1, lines 50-60).
Therefore, it would have been obvious to utilize outdoor air to cool the desiccant in LePoudre as modified in order to reduce system cost via the utilization of an abundant, free cooling media.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Belding (US5660048), further in view of Al-Hadhrami (US20110138832).
Regarding claims 12-13, LePoudre as modified teaches all of the limitations of claim 11, but does not teach the particulars of claims 12-14.
However, Al-Hadhrami discloses wherein a regeneration system comprises a regeneration unit in fluid connection with a desiccant system (analogous to LAMEE), see Figure 1, 20, wherein the regeneration unit is configured to receive a desiccant stream and separate water from the desiccant (Figure 1, loop 15b, ¶22, Claim 1), and wherein a first output stream of the regeneration unit is concentrated desiccant (Figure 1, loop from 20 into 10) and a second output stream of the regeneration unit is distilled water (Figure 1, “Distilled Water”), where the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a regeneration unit within the regeneration system of LePoudre in order to make efficient use of the removed moisture in LePoudre as modified for feeding the DEC and to enable better air cooling in areas of high humidity.
Regarding claim 14, LePoudre as modified teaches all of the limitations of claim 12, wherein
the first output stream is transported to a desiccant tank configured to receive the first output stream and the desiccant exiting the LAMEE (Figure 1, 128).
Claim 23-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US20160054012) in view of Bhatti (US20100058778).
Regarding claim 23, LePoudre teaches a system for conditioning air for an enclosed space, the system comprising:
a process plenum configured to direct air from a process inlet to a process outlet, the process inlet receiving air at a first temperature and the process outlet supplying air to the space at a second temperature that is lower than the first temperature (¶24, space 101, inlet from 102 to outlet 114 into 101);
a first liquid to air membrane energy exchanger arranged inside the process plenum (Figure 1, 108, Figures 3-4, 300 and 400), comprising a first permeable membrane and the LAMEE configured to use a liquid desiccant flowing through the LAMEE to reduce the humidity of the air, a first concentration of water in the liquid desiccant at a fluid inlet of the LAMEE being lower than a second concentration of water in the liquid desiccant at a fluid outlet of the LAMEE (¶24, ¶27, ¶32-33).
LePoudre does not teach a second LAMEE arranged inside the process plenum configured to use water flowing therethrough to evaporatively cool the air, a temperature of the air at an air outlet of the second LAMEE being lower than a temperature of the air at an inlet of the LAMEE.
However, LePoudre does recognize further conditioning the air downstream of the LAMEE before being outlet into the space (Figure 1, 112) and Bhatti discloses utilizing an indirect evaporative cooler downstream of a desiccant (Figure 1, 140 downstream of 130), where the evaporative cooler utilizes water taken from the airstream for evaporative cooling (Figure 1, 142, 160, ¶16-17). In the instant case, 140 of Bhatti can be considered a LAMEE because it exchanges energy between a liquid and air via a membrane, see ¶16-17.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an indirect evaporative cooler downstream of the LAMEE in LePoudre, thereby providing a second LAMEE comprising a second permeable membrane, in order to provide accurate temperature control for the air entering the conditioned space.
Regarding claim 24, LePoudre as modified teaches all of the limitations of claim 23, but does not teach the particulars of claim 24.
However, as noted herein, Bhatti discloses the utilization of water from a supply airstream which has been removed from that airstream in an indirect evaporative cooler. Furthermore, LePoudre, as noted herein, discloses that the first LAMEE removes moisture from the supply airstream.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize moisture taken from the supply airstream by the first LAMEE in LePoudre to run the evaporative cooler in LePoudre as modified in order to avoid the usage of an external water supply and to make efficient use of the moisture taken by the first LAMEE in LePoudre.
Regarding claim 26, LePoudre as modified teaches all of the limitations of claim 23, wherein
the LAMEE1 is configured to use the liquid desiccant flowing through the LAMEE1 to remove heat from the air, a 
Regarding claim 27, LePoudre as modified teaches all of the limitations of claim 23, further comprising
a regenerator system in fluid connection with a desiccant flow path through the LAMEE1, the regenerator system configured to increase a concentration of the liquid desiccant at the fluid inlet of the LAMEE1 relative to the fluid outlet of the LAMEE1 (Figure 1, loop of 130).
Regarding claim 33, LePoudre as modified teaches all of the limitations of claim 23, but does not teach the particulars of claim 33.
However, Bhatti additionally discloses utilizing makeup air to provide replenishment air to the enclosed space (Figure 3, “MAKEUP AIR”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a makeup air unit configured to provide replenishment air to the enclosed space in LePoudre in order to keep the space fresh, healthy, and comfortable.
Allowable Subject Matter
Claims 15-16 and 34-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
Regarding claim 15, the separation of the desiccant stream out of the tank as claimed is not shown in the prior art of record and given that this practice is not one which one of ordinary skill in the art would recognize as basic and common, impermissible hindsight would be required to construct the claimed invention from the prior art.
Claim 16 depends from claim 15.
Regarding claim 34, the prior art recognizes the use of many different heat exchangers within LAMEE air conditioning systems, but the use of two LAMEEs in a supply duct with an LAHX in between is not a practice readily shown in the art. Furthermore, while intermediate cooling heat exchangers are known in some processes, without more direction from the prior art one of ordinary skill in the art would not have sufficient teaching, suggestion, or motivation to include an LAHX as claimed because it is not common practice or considered common knowledge within the art. Therefore, impermissible hindsight would be required to construct the claimed invention from the prior art of record.
Claim 35 depends from claim 34.
Response to Arguments
Applicant’s remarks filed 01/24/2022 have been fully considered.
Applicant has argued that the HVAC system of LePoudre which further conditions the air to generate a desired temperature and humidity is not necessarily a heat exchanger capable of cooling air. The system described by LePoudre is an HVAC system configured to generate a desired temperature and humidity for the supply air 114. HVAC systems are systems configured for cooling or heating. Therefore, LePoudre discloses a system for heating or cooling the air to the desired temperature. Temperature modifications require an adjustment to the air temperature. The temperature change must be instigated via an exchange of sorts because the energy introduced or removed must go somewhere. Another suitable term for this process is “exchange”. Therefore, 112 contains what can be broadly considered some form of heat exchanger which cools and/or heats air.
Applicant has argued that a rotary wheel is not “similarly functioning” to a LAMEE. However, rotary wheels remove moisture. LAMEE’s remove moisture. Therefore, they are similar in this respect.
Applicant has argued that the Office Action selects isolated elements from two disparate systems in order to piece 
Applicant has argued that the heat exchanger of Bhatti cannot be considered a LAMEE. The disclosure states that a LAMEE is a “Liquid-to-Air Membrane Energy Exchanger” and Bhatti discloses utilizing an indirect evaporative cooler downstream of a desiccant (Figure 1, 140 downstream of 130), where the evaporative cooler utilizes water taken from the airstream for evaporative cooling (Figure 1, 142, 160, ¶16-17). Therefore, the heat exchanger of Bhatti exchanges energy via a membrane and from “liquid-to-air”. Applicant cites ¶18 of the disclosure to support the notion that Bhatti’s heat exchanger is not a LAMEE. However, ¶18 is concerned with the definition of a DEC, which is not recited in claim 23.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHYLER S SANKS/Examiner, Art Unit 3763